Citation Nr: 1036222	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, including service in Southwest Asia from January 1991 to 
June 1991.  He had subsequent reserve service, including a period 
of inactive duty training in November 1996.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In September 
1997, the RO denied service connection for head trauma, claimed 
as headaches.  The Board remanded the issue in March 2004.  In 
September 2005, the RO granted service connection for migraine 
headaches, with a non-compensable evaluation, effective December 
18, 1996.  In April 2006, the RO denied service connection for an 
anxiety disorder, NOS (not otherwise specified).  In April 2009, 
the Board affirmed the denial of service connection for an 
acquired psychiatric disorder, claimed as secondary to service-
connected disabilities and denied an appeal for an initial 
compensable disability rating for headaches.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

The appeal is REMANDED to the VARO.  VA will notify the appellant 
if further action is required.  


REMAND

In a joint motion dated in May 2010, the attorneys for the 
parties requested that the Board decision denying the appeal for 
an initial compensable disability rating for headaches not be 
disturbed.  

The attorneys asked the Court to vacate the Board decision 
denying the denial of service connection for a psychiatric 
disorder and to remand the matter for further development.  
Specifically, it was alleged that the April 2006 VA examination 
and medical opinion was inadequate because it did not address 
whether there was a relationship between the service-connected 
headaches and the Veteran's psychiatric disorder.  To respond to 
this, the Board remands for examination of the Veteran and a 
medical opinion.  

Additionally, the Veteran's attorney contends that VA treatment 
records support the claim.  Consequently, the Veteran's VA 
clinical records will be brought up to date.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain a complete copy of the 
Veteran's VA clinical records since 
October 2007 (the date the records were 
last obtained) and associate them with the 
claims folder.  

2.  The Veteran should be scheduled for a 
VA neurologic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
that may be needed to respond to the 
following questions should be done.  The 
examiner should express an opinion as to 
the following:
a.  What is the correct diagnosis for the 
Veteran's headaches?  
b.  What are the frequency and severity of 
his headaches?  

3.  The Veteran should be scheduled for a 
VA psychiatric examination, after the 
neurologic examination.   The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
that may be needed to respond to the 
following questions should be done.  The 
examiner should express an opinion as to 
the following:
a.  What is the Veteran's current 
psychiatric diagnosis?  
b.  Is it at least as likely as not that 
the service-connected headaches, or any 
other service-connected disability, caused 
his current psychiatric disorder?  Please 
explain.  
c.  Is it at least as likely as not that 
the service-connected headaches, or any 
other service-connected disability, 
contributed to cause his current 
psychiatric disorder?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

4.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


